t c summary opinion united_states tax_court albert j and lourdes e flores petitioners v commissioner of internal revenue respondent docket no 6009-10s filed date albert j and lourdes e flores pro sese sarah e sexton for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency to petitioners in which he determined deficiencies for and of dollar_figure and dollar_figure respectively as well as sec_6662 accuracy- related penalties of dollar_figure and dollar_figure respectively after concessions the issues for decision are whether petitioners are entitled to deduct business_expenses reported on schedule c profit or loss from business and are liable for sec_6662 accuracy-related_penalties background some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits the supplemental stipulation of facts and attached exhibits and the stipulation of settled issues are incorporated herein by reference petitioners resided in california when they filed their petition 1the penalty amounts are rounded to the nearest dollar 2respondent concedes that petitioners are entitled to mortgage interest deductions of dollar_figure for and dollar_figure for the notice_of_deficiency for lists the adjustment to petitioners’ mortgage interest as dollar_figure there is no explanation for the dollar_figure difference between the amount of the adjustment in the notice_of_deficiency and the amount in the stipulation of settled issues 3other adjustments made to petitioners’ itemized_deductions are computational and will not be discussed albert j flores petitioner was an insurance salesman in and petitioner’s clients and business meetings spanned almost the entire state of california he used a calendar to document his appointments for each appointment he listed the name of the client and an abbreviated description of the purpose for the meeting for some of his appointments petitioner included the address or location of the meeting for other appointments he only listed a geographical area for the meeting petitioner did not include the mileage driven for each appointment on the calendar petitioner did begin constructing a log to reconstruct the mileage for his appointments about months before his trial date petitioner used two vehicles a volkswagen and an infiniti for business travel but he did not document which vehicle he used for the appointments listed on his calendar petitioner used the optional standard mileage rate to calculate his claimed deductions for the volkswagen but used his actual expenses to calculate his claimed deductions for the infiniti petitioner also claimed deductions for meals and entertainment_expenses travel_expenses and advertising expenses he reported his income and expenses for each year on a schedule c for petitioner claimed deductions for car and truck expenses of dollar_figure travel_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure for petitioner claimed deductions for car and truck expenses of dollar_figure travel_expenses of dollar_figure and advertising expenses of dollar_figure instead of giving his return preparer his calendar or receipts for his expenses petitioner gave his return preparer a worksheet with a guesstimate of his expenses respondent disallowed petitioner’s deductions for all of the car and truck expenses travel_expenses and meals and entertainment_expenses for respondent disallowed petitioner’s deductions for all of the car and truck expenses travel_expenses and advertising expenses for discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not argue or present evidence that they satisfied the requirements of sec_7491 therefore petitioners bear the burden_of_proof with respect to the issues in the notice_of_deficiency deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 additionally a taxpayer must substantiate all expenses sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir travel_expenses however including meals_and_lodging entertainment_expenses and expenses with respect to listed_property must be substantiated by adequate_records or sufficient evidence corroborating the taxpayer’s own statement showing the amount of such expenditure time and place of the travel or entertainment business_purpose of the expense and the business relationship to the taxpayer of the person being entertained sec_274 sec_1_274-5t and b temporary income_tax regs fed reg date listed_property includes any passenger_automobile sec_280f to satisfy the adequate_records requirement of sec_274 the taxpayer shall maintain an account book a diary a log a statement of expense trip sheets or similar record and documentary_evidence that in combination are sufficient to establish each element of the expenditure or use sec_1 5t c i temporary income_tax regs fed reg date if a taxpayer does not have adequate_records to substantiate each element of an expense he may alternatively establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date the court cannot estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir rodriguez v commissioner tcmemo_2009_22 the strict substantiation requirements of sec_274 preclude the court and taxpayers from approximating certain expenses petitioner’s car and truck expenses petitioner used two different vehicles when he conducted business in and for the volkswagen he used the optional standard mileage rate to calculate his expenses petitioner used his actual expenses for the infiniti a taxpayer may use a standard mileage rate as established by the internal_revenue_service in lieu of substantiating actual expenses for the business use of a passenger_automobile see sec_1_274-5 income_tax regs a taxpayer may use either method but may not use both see larson v commissioner tcmemo_2008_187 petitioner has not substantiated his expenses under either method the calendars that petitioner introduced into evidence although contemporaneous did not include the number of miles he drove for each business trip nor which vehicle he used he did not begin to construct a mileage log until months before trial the mileage log lists several business places as an area a sec_4petitioner entered into evidence calendars for months of and months of he testified that he kept his calendars on his smartphone that was linked to his computer petitioner provided no explanation for why he could not produce complete calendars for each year in issue opposed to a specific location t he probative value of written evidence is greater the closer in time it relates to the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date the lack of specificity in petitioner’s mileage log does little to corroborate his testimony of business use for either vehicle petitioner also introduced into evidence repair records and gas receipts for the infiniti no evidence was presented to show the ratio of the business use to the personal_use of the infiniti petitioner is entitled to deduct only that percentage of the expense he incurred that equals the business_use_percentage of the infiniti see larson v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date petitioner did not substantiate the business_use_percentage for the infiniti petitioner has failed to substantiate his car and truck expenses for and respondent’s determination to disallow petitioner’s car and truck expenses is sustained petitioner’s meals and entertainment_expenses petitioner entered into evidence receipts for meals and golf outings generally the deduction for meals and entertainment_expenses is limited to percent of the amount substantiated 5petitioner listed the majority of his business locations as the concord area sec_274 petitioner testified that the golf outings were related to business but he did not give any further details none of the receipts introduced into evidence list a business_purpose and the golf receipts do not show the business relationship to the taxpayer of the person being entertained see sec_274 therefore petitioner failed to substantiate his meals and entertainment_expenses for respondent’s determination to disallow petitioner’s meals and entertainment_expenses is sustained petitioner’s advertising expenses petitioner introduced into evidence three duplicate checks totaling dollar_figure to substantiate a portion of his advertising expenses the three checks are written to the same individual the memo line of each check is difficult to read petitioner testified that one of the memo lines read rent and ing annuity petitioner did not explain how a check written for the rental of office space was an advertising expense petitioner did not explain the ing annuity or any of the other memo lines no evidence was introduced to explain the other dollar_figure of expenses petitioner deducted for advertising petitioner failed to substantiate his advertising expenses and failed to provide a basis upon which the court could estimate his advertising 6a fourth duplicate check entered into evidence is illegible a duplicate check is the carbon copy of the written check expenses see vanicek v commissioner t c pincite respondent’s determination to disallow petitioner’s advertising expenses is sustained petitioner’s travel_expenses petitioner did not provide any substantiation written or oral for his travel_expenses for or therefore respondent’s determination to disallow petitioner’s travel_expenses is sustained accuracy-related_penalties sec_6662 and b and imposes a 20-percent accuracy-related_penalty on the portion of an underpayment that is attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 an understatement of income_tax is the excess of the amount of income_tax required to be shown on the return for the taxable_year over the amount of income_tax that is shown on the return reduced by any rebate see sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure see sec_6662 the commissioner bears the burden of production with respect to the applicability of an accuracy-related_penalty determined in a notice_of_deficiency sec_7491 in order to meet that burden the commissioner need only make a prima facie case that imposition of the penalty is appropriate 116_tc_438 once that burden is met the taxpayer bears the burden of proving that the accuracy- related penalty does not apply because of reasonable_cause substantial_authority or the like sec_6662 sec_6664 higbee v commissioner supra pincite respondent has met that burden here an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1 b income_tax regs incorporates a facts and circumstances 7after respondent’s concessions see supra note it is not clear that petitioners will have a substantial_understatement_of_income_tax for or because the court finds that petitioners are liable for a sec_6662 penalty for each year because of negligence we need not decide whether they are liable for the penalties due to substantial understatements of income_tax test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id petitioners failed to substantiate thousands of dollars of expenses for the years in issue petitioners provided no evidence that they acted in good_faith and with reasonable_cause accordingly respondent’s determination of the accuracy-related_penalties is sustained to reflect the foregoing decision will be entered under rule
